PER CURIAM
Defendant was indicted with a co-defendant in a 9-count indictment. Only Counts 1 through 6 accused defendant and his co-defendant. The other counts pertained to the co-defendant alone; two of those counts involved the property of Dong Nguyen. Defendant was convicted on Counts 2, 3, 4 and 5; on Count 5, the court imposed a suspended sentence and placed defendant on probation, subject to the condition that he pay restitution for damage to Nguyen’s property.
The state concedes that the trial court erred. Nguyen was not a victim of defendant’s criminal activities, and defendant was not convicted of and did not admit either of the counts that related to Nguyen’s property. Restitution was not authorized. ORS 137.106(1).
Convictions affirmed; restitution as condition of probation stricken.